In order for the plaintiff to recover from the defendant landowners, it was necessary not only for her to prove that they had assumed the duty of making all necessary repairs, but that they had a reasonable opportunity to do so after notice. It may be assumed that they knew or should have known that the rear porch had no rail along its side. It was apparently constructed in such manner. There is no evidence that it was not a reasonable construction, except such inference may be drawn from the photographs introduced in evidence. In the opinion of the court the construction was reasonably safe for an ordinarily reasonably prudent person to use. Assuming that the landowners should have replaced the bulb in the fixture above the porch, there is no evidence as to just when the bulb became defective and became useless, nor that these defendants were ever informed of that fact, and thereafter had a reasonable opportunity to replace it. Besides, these defendant landowners are entitled to the benefit of what the tenants did to see that the back porch was reasonably lighted.
The defendant tenants, in inviting the Guild to use the premises for a meeting and the serving of hot dogs and hamburgs in the back yard, were under the duty to use reasonable care to see that it was reasonably safe for that purpose, including the lighting.
Without reciting the testimony, I am satisfied that these defendants were not remiss in regard to the lighting. Even before and after the plaintiff fell, the porch was reasonably lighted for an ordinarily reasonable person to use it in going into and coming out of the house with reasonable care on his or her part. Under the circumstances it would seem that the plaintiff's fall was due to a cause or causes other than negligence of the defendants.
   Under the circumstances judgment will have to be rendered for the defendants, and it is so adjudged.